UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4055


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ASTON EARL MCCREA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cr-00089-SGW-RSB-1)


Submitted:   September 30, 2014           Decided:   October 10, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Krysia Carmel Nelson, LAW OFFICES OF KRYSIA CARMEL NELSON, PLC,
Keswick, Virginia, for Appellant.     Timothy J. Heaphy, United
States Attorney, Daniel P. Bubar, Kartic Padmanabhan, Assistant
United States Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aston Earl McCrea appeals from an amended order of

forfeiture.        In     its       amended   order,     the      district     court    noted

that,     pursuant       to    Fed.    R.     Crim.    P.   32.2(e)      and     21    U.S.C.

§ 853(p)     (2012),          the    Government       sought      to   include    McCrea’s

residence as substitute property.                     The court found that, because

of the acts or omissions of the defendant, the proceeds of the

offenses were no longer available for forfeiture for one or more

reasons set forth in 21 U.S.C. § 853(p).                          McCrea appeals asking

whether the Government can satisfy a money judgment by seizing a

residence through resort to the substitute asset provisions of

21 U.S.C. § 853(p).            For the reasons that follow, we affirm.

             In an appeal from a criminal forfeiture proceeding, we

review a district court’s findings of fact for clear error and

its legal interpretations de novo.                     United States v. Martin, 662

F.3d 301, 306 (4th Cir. 2011).                     Forfeiture of substitute assets

is appropriate where the defendant does not have the money to

pay the forfeiture money judgment.                     See United States v. Oregon,

671 F.3d 484, 489 (4th Cir. 2012) (noting that the defendant

“did not possess sufficient funds to cover the money judgment

and, accordingly, the district court, in its preliminary order

of forfeiture, ordered forfeiture of substitute assets pursuant

to   21   U.S.C.     §    853(p)”).           Further,      the    criminal     forfeiture

statute allows for forfeiture of “‘any other property of the

                                               2
defendant’”        as   substitute           property       when      conspiracy         proceeds

cannot be located.            United States v. McHan, 345 F.3d 262, 271

(4th   Cir.     2003)      (quoting      § 853(p)).             Section      853(p)       is    not

discretionary;          rather,        the     statute         mandates        forfeiture        of

substitute       assets     when       the    tainted      property         has   been     placed

beyond    the      reach    of     a    forfeiture.             Id.    at    271.         It    was

uncontested that McCrea did not have the proceeds generated from

his drug conspiracy and money laundering violations available to

satisfy      the    $76,062.63          money          judgment       remaining         from    the

forfeiture       order.          Thus,        the       district       court      granted       the

Government’s motion to substitute McCrea’s residence under Rule

32.2(e) and § 853(p).

              We have reviewed the parties’ arguments in conjunction

with   the      relevant     record          and       authorities,      and      we     find    no

reversible         error.          Accordingly,            we      affirm         the     amended

forfeiture order.           We dispense with oral argument as the facts

and legal contentions are adequately presented in the materials

before    this     court    and     argument           would    not    aid   the       decisional

process.

                                                                                         AFFIRMED




                                                   3